United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1979
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2010 appellant filed a timely appeal from a July 16, 2010 merit decision of
the Office of Workers’ Compensation Programs denying her claim for disability compensation.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she is entitled to compensation for
disability for four hours a day for the period February 1 to April 27, 2010.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that the record does not contain a final decision regarding appellant’s claim to expand her
claim to include the back condition. Therefore, the Board does not have jurisdiction over that issue. See 20 C.F.R.
§ 501.2(c) (The Board has jurisdiction to consider and decide appeals from final decisions. There shall be no appeal
with respect to any interlocutory matter disposed of during the pendancy of the case).

FACTUAL HISTORY
On October 19, 2009 appellant, then a 57-year-old accounting technician, filed a
traumatic injury claim (Form CA-1) alleging that on September 11, 2009 she sustained a
contusion to her right toe when she was in the restroom and the paper towel dispenser fell off the
wall onto her right foot. The Office accepted the claim for contusion to right toe and assigned
file number xxxxxx932. Appellant returned to work on November 2, 2009.
By letter dated December 9, 2009, Dr. Judith Held, a treating physician, reported that
appellant suffered a contusion to her right toe on September 11, 2009. Appellant was prescribed
a soft cast and surgical shoe from a Dr. Jack Buchan. Dr. Held noted that appellant had chronic
back pain from an earlier injury, claim file number xxxxxx3313 and the rocking of the shoe
caused her back to go out. She recommended that appellant work no more than four hours a day
for the next six months due to the aggravation of the chronic back pain by the surgical shoe.
By letter dated February 9, 2010, the Office informed Dr. Held that appellant had
requested that her claim be accepted for a back condition alleged to be related to the
September 11, 2009 toe injury. It requested a rationalized medical opinion as to whether
appellant’s back problems were related to her September 11, 2009 injury. By letter dated
February 15, 2010, Dr. Held responded that appellant’s surgical boot for her right toe contusion
caused a rocking motion that put strain and pressure on her skeletal frame, imbalance in her gait
and an exacerbation of her low back condition.
By letters dated March 4 and 9, 2010, the Office informed appellant that it received her
claim for compensation Form CA-7 for the period January 17 to 30 and February 1 to 13, 2010,
under disability and claim file number xxxxxx431. However, it also advised her that the only
medical documentation supporting disability and wage loss was from Dr. Held. The Office
informed appellant that the CA-7 form should be submitted under this claim file number
xxxxxx932.
Appellant submitted her claims for compensation documenting leave without pay for a
different period of February 14 to April 24, 2010 under claim file number xxxxxx932. She
attached time analysis forms which showed she had used four hours of leave. Appellant claimed
she was losing four hours a day.
By letter dated March 25, 2010, the Office referred appellant for a second opinion
evaluation to address the aggravation of back strain. In an April 23, 2010 report, Dr. Pietro Seni,
a Board-certified orthopedic surgeon, stated that her right toe contusion was completely healed.
He noted that while appellant’s back pain might have been aggravated by the use of the
postsurgical shoe, on examination she did not have any symptoms of radiculopathy. Appellant
had good capillary function and no trophic changes. Dr. Seni reported that she informed him that
3

On September 16, 1989 appellant was lifting boxes out of a bin and experienced muscle pain in her back.
claim was accepted for low back strain, claim file number xxxxxx431. On November 12, 1989 appellant
reassigned to an accounting technician position with no special physical requirements. On April 29, 1990 she
involved in a vehicle accident sustaining trauma to her left shoulder and upper back. Appellant’s claim
expanded to include left shoulder strain.

2

The
was
was
was

she worked four hours a day because of the medications to control her back pain. He opined that
none of appellant’s current complaints were work related. Appellant no longer had a back
sprain, her chronic degenerative disc disease was preexisting and that there was no clear
evidence to justify work stoppage for the period February 1 to 13, 2010 as a result of the
September 11, 2009 injury.
By letter dated June 14, 2010, Dr. Held stated that she disagreed with Dr. Seni’s
conclusion regarding appellant’s back. She explained that she believed that appellant’s back
pain was an aggravation of appellant’s old injury and was aggravated by the boot for her toe.
Dr. Held also noted that appellant’s right toe has fully healed.
By decision dated July 16, 2010, the Office denied appellant’s claim for disability for the
period February 1 to April 27, 2010.4 It noted that while there was still a conflict as to whether
the surgical boot caused an aggravation to appellant’s back condition that both Dr. Seni and
Dr. Held indicated that appellant’s four-hour work restrictions were based on her own judgment
of her limitations rather than the opinion of a physician.5
LEGAL PRECEDENT
Under the Act,6 the term disability is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.7 Disability is
thus not synonymous with physical impairment which may or may not result in incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in the Act.8
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.9 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
4

The Office based its decision on the period February 1 to April 27, 2010. The Board notes that appellant
requested leave buyback for the period February 1 to April 24, 2010. Even though the dates are inconsistent, the
Board notes that there is no medical evidence which establishes a period of disability for either set of dates.
5

The Board notes that appellant submitted additional evidence after the Office rendered its July 16, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit
this evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
6

5 U.S.C. §§ 8101-8193.

7

See Prince E. Wallace, 52 ECAB 357 (2001).

8

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

9

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

3

employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.10 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.11
In a typical leave buyback case, an injured employee uses sick or annual leave to prevent
wage loss after an employment injury. If a claim is accepted and the work absences would
otherwise be compensable under the Act, the employee may wish to buyback this leave from the
employing establishment. If the employing establishment agrees to allow the leave buyback, the
absences previously covered by sick or annual leave are recorded as leave without pay, creating a
wage loss for which the employee may claim compensation.12 In situations where compensation
is claimed for periods when leave was used, the Office has the authority and responsibility to
determine whether the employee was disabled during the period for which compensation is
claimed.13 Office regulations at 20 C.F.R. § 10.425 regarding whether compensation may be
claimed for periods of restorable leave, stated that the employee may claim compensation for
periods of annual and sick leave, which are restorable in accordance with the rules of the
employing establishment. Forms CA-7 and 7b are used for this purpose.14
ANALYSIS
The Office accepted appellant’s claim for right toe contusion. Appellant has the burden
of proving by the weight of the substantial, reliable and probative evidence a causal relationship
between her claimed disability from February 1 to April 27, 2010 and the accepted right toe
contusion.15 The reports of her physicians do not provide a rationalized medical opinion
explaining how her disability for work for the claimed period was due to her accepted right toe
condition. Therefore, the medical evidence submitted is insufficient to meet appellant’s burden
of proof.16
In a December 9, 2009 medical report, Dr. Held determined that appellant had chronic
pain from a prior back injury and her surgical shoe caused her back to worsen. In order to limit
or correct the aggravation of appellant’s chronic back pain caused by the surgical shoe, Dr. Held
recommended appellant work no more than four hours a day for the next six months. In a
February 15, 2010 medical report, she noted that the rocking motion caused by appellant’s
10

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

11

G.T., id; Fereidoon Kharabi, supra note 9.

12

Lloyd E. Griffin, Jr., 46 ECAB 979 (1995).

13

Glen M. Lusco, 55 ECAB 148 (2003).

14

20 C.F.R. § 10.425; see Laurie S. Swanson, 53 ECAB 517 (2002).

15

See Amelia S. Jefferson, 57 ECAB 183 (2005).

16

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

surgical shoe put strain and pressure on appellant’s skeletal frame which caused an imbalance in
her gait. The Board finds that Dr. Held’s medical reports are insufficient to establish disability
for the period February 1 to April 27, 2010.17 Although Dr. Held restricted appellant’s work to
no more than four hours a day for six months, this limitation was based entirely on appellant’s
back condition, which is not accepted as part of this claim. She did not explain how residuals of
the right toe contusion caused appellant’s disability for work under modified restrictions.
Dr. Held’s opinion did not support that appellant was disabled from her right toe contusion for
the period February 1 to April 27, 2010. She did not address how the injury prevented appellant
from performing the duties associated with her job. Further, Dr. Held reported that appellant’s
right toe was completely healed. Her opinion as to appellant’s disability for the claimed period
is of reduced probative value.18
In an April 23, 2010 second opinion evaluation, Dr. Seni reported that appellant’s right
toe contusion was completely healed. He noted that she informed him that she only worked four
hours a day due to the medications she took to control her back pain. Dr. Seni opined that
appellant’s back condition was a result of a preexisting chronic degenerative disc disease, was
not work related and that there was no clear evidence to justify her work stoppage from
February 1 to 13, 2010 as a result of the September 11, 2009 injury. His report is insufficient to
establish her claim.19 Dr. Seni stated that appellant’s accepted employment injury of right toe
contusion had completely healed. He did not support the period of disability in February 2010.
Therefore, the medical evidence of record does not establish that appellant’s claimed disability
during this timeframe was related to her September 11, 2009 employment injury.
Because appellant has not submitted any reasoned medical opinion evidence to show that
she was disabled for the period February 1 to April 27, 2010 as a result of her accepted right toe
contusion, the Board finds that the Office properly denied her claim for disability compensation.
CONCLUSION
The Board finds that appellant failed to establish that she was disabled due to her
September 11, 2009 injury for the period February 1 to April 27, 2010.

17

As the Office did not adjudicate whether appellant’s back condition was aggravated by her surgical boot, it is
not an issue presently on appeal. See 20 C.F.R. § 501.2(c).
18

Willa M. Frazier, 55 ECAB 379 (2004); see also David L. Scott, 55 ECAB 330 (2004); see Brenda L.
DuBuque, 55 ECAB 212 (2004).
19

The report of Dr. Seni is background information related to this appeal but it can neither establish nor disprove
appellant’s alleged disability for the period February 1 to April 27, 2010.

5

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

